DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No 11183156. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims discloses the use of 
U.S. Patent No 11183156 does not disclose the use of colored diodes.
However, it would have been obvious to one of ordinary skill in the art at the time was made to modify the device as disclosed in U.S. Patent No 11183156 to include the use of colored diodes since the use of lights of different colors is conventional and well known in the art.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leslie and Kunstadt.
Leslie discloses the use of a bow (1)  to play a stringed musical instrument, the bow comprising: a stick (102) forming an elongate shaft; a grip portion disposed adjacent to a proximal end of the stick (see figure 2); a bow frog coupled to the stick and positioned proximal to the grip (see figure 2); a tip disposed at a distal end of the stick (see figure 2); a  light source, a plurality of LED’s(106) disposed along at least a portion of the elongate shaft distal to the grip portion; and a switch (108) to activate and deactivate  the light source disposed adjacent to the grip portion and distal to the bow frog; wherein the elongate shaft comprises a rigid transparent and/or translucent material defines a hollow center light channel that extends along at least a portion of a length of the stick, and wherein the light source is disposed within the hollow center light channel (see figure 2); wherein a power source (104) is at least partially disposed within. Leslie further discloses the use of a switch disposed on the bow that is activated and deactivated by a user.
Leslie does not disclose the specific use of a switch activator adjacent to the grip wherein the switch activator encompasses the shaft and is to displace between and activate and inactive position.
Kunstadt discloses the use of a bow with a switch activator (6) adjacent to the grip wherein the switch activator encompasses the shaft and is to displace between and activate and inactive position.
Leslie and Kunstadt do not disclose the specific use of an adhesive, different colored LED’s, and specific switch activations as recited by the applicant.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Leslie since the use of adhesives, specific switches and varying activation means, sensing devices based on waves, colored LED’s and wireless signals are conventional and well known to be used in the art; and the use of a switch in order to provide a means activating and deactivation a light source.

5.	 Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067.  The examiner can normally be reached on 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837